DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 10/29/2021 which has been entered. Claims 1, 3-6 and 16 have been amended. Claim 2 has been cancelled. Claims 17-21 have been added. Claims 1 and 3-21 are still pending in this application, with Claims 1 and 16 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 11-13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KRINI et al (2016/0035370 A1) in view of Kapinos et al (2015/0256137 A1), and further in view of Rauhala et al (2013/0144615 A1).
As per Claim 1, Krini teaches a method comprising: windowing an input audio file to generate an input audio window (Figure 5 – Reference 505; Page 3, Paragraphs [0029] and [0030]; Page 5, Paragraph [0044]); determining feature values of the input audio window (Figure 5 – References 501 and 502; Page 5, Paragraph [0044]; Page 6); determining formants of the input audio window (Figure 5 – Reference 504; Page 5, Paragraph [0044]).

Krini does not teach the use of a neural network. However, Kapinos does teach the use of a neural network (Page 4, Paragraph [0053]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Krini with the method as taught by Kapinos to promote essential real-time speech processing in latency-sensitive applications such as voice search so that more relevant results are returned promptly..
The combination of Krini and Kapinos does not teach wherein the neural network sets formant attenuation/amplification coefficients in accordance with a target loudness. However, Rauhala teaches wherein the neural network sets formant attenuation/amplification coefficients in accordance with a target loudness (Figure 2 – Reference 107; Page 6, Paragraph [0122]; Page 7, Paragraphs [0126], [0127] and [0130]).
(Note: Kapinos describes an input audio window as described above; but does not teach an audio file. In paragraphs [0122] and [0130], Rauhala describes playing of an audio track [i.e. audio file] which would be a source of the audio window taught by Kapinos described above. In paragraphs [0126] and [0127], Rauhala describes receiving a loudness value and automatically consulting a lookup table to determine an appropriate gain value [i.e. attenuation/amplification coefficient])

As per Claim 3, the combination of Krini, Kapinos and Rauhala teaches wherein the neural network sets the formants to an optimal value for the target loudness (Figure 9 – Reference 994; Page 3, Paragraph [0044]; Page 3, Paragraph [0047] and [0053]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Krini and Kapinos with the method as taught by Rauhala to ensure that the loudness experienced by a listener is constant or nearly constant independent of the source of the audio in an attempt to avoid sudden changes in volume that can startle a listener and disrupt the listening experience.
As per Claim 4, Kapinos teaches wherein multiplying the formants with the formant attenuation/amplification coefficient conserves the input audio file's overall spectral profile (Page 3, Paragraphs [0042] and [0045]).
As per Claims 5 and 20, Krini teaches wherein determining formants of the input audio window comprises determining the difference of two power spectra, one smoothed power spectrum and another smoothed power spectrum, one power spectrum being smoothed more than the other power spectrum (Page 6, Paragraph [0045]).
As per Claim 11, the combination of Krini, Kapinos and Rauhala teaches wherein the features comprise the amplitude of formants of the input audio window (Kapinos: Page 3, Paragraph [0044]).

As per Claim 13, Krini teaches wherein the features comprise values of the power spectrum of the input audio window (Page 2, Paragraphs [0021] and [0022]).
As per Claim 16, the combination of Krini, Kapinos and Rauhala teaches an electronic device comprising; circuitry configured to determine feature values of an input audio window of an input audio file; and automatically determine a formant attenuation/amplification coefficient for the input audio window based on the processing of the feature values by a neural network, wherein the neural network sets formant attenuation/amplification coefficients in accordance with a target loudness as described in Claim 1.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Krini and Kapinos with the method and apparatus taught by Rauhala to ensure that the loudness experienced by a listener is constant or nearly constant independent of the source of the audio in an attempt to avoid sudden changes in volume that can startle a listener and disrupt the listening experience.
As per Claim 17 and 19, the combination of Krini, Kapinos and Rauhala teaches wherein the window of the input audio file generates a plurality of sequential input audio windows, each of which is subject to operations as the input audio window as described in Claims 1 and 16. (Note: Real-time speech occurs on a timeline where the combination of prior art produces windows from audio which reflect the sequential nature of the speech. The longer the audio input is, the more speech windows are generated) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Krini and Kapinos with the .

Claims 6, 7, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KRINI et al (2016/0035370 A1) in view of Kapinos et al (2015/0256137 A1), and further in view of Rauhala et al (2013/0144615 A1) as applied to Claims 1 and 16 above, and further in view of Otani et al (2012/0095755 A1).
As per Claim 6, the combination of Krini, Kapinos and Rauhala teaches the method of Claim 1; but does not teach wherein determining formants of the input audio window comprises determining a first power spectrum and a second power spectrum using a different number of bands for the first power spectrum and the second power spectrum. However, Otani teaches wherein determining formants of the input audio window comprises determining a first power spectrum and a second power spectrum using a different number of bands for the first power spectrum and the second power spectrum (Page 3, Paragraphs [0049] and [0050]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Krini, Kapinos and Rauhala with the method as taught by Otani to detect the direction from which a sound arrives with high accuracy using a plurality of microphones so that when the sound is output listening parties have a sense of the direction from which it came.
As per Claim 7, the combination of Krini, Kapinos, Rauhala and Otani teaches determining a weighted spectrum from the input audio window and multiplying the weighted spectrum with a multiplier that depends on the formant attenuation/amplification coefficient (Otani: Page 7, Paragraph [0114]; Page 8, Paragraph [0134]).

As per Claim 18, the combination of Krini, Kapinos, Rauhala and Otani teaches wherein, to determine formants of the input audio window, the circuitry is configured to determine a first power spectrum using a first number of bands; determine a second power spectrum using a second number of bands, larger than the first number of band smooth the first power spectrum; smooth the second power spectrum more than the first power spectrum; determine a difference between the first power spectrum and the second power spectrum as described in Claims 5 and 6 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Krini, Kapinos and Rauhala with the method and apparatus taught by Otani to reduce the probability that an actual speaker is mistaken for babble noise which may lead to a noise suppressor failing to suppress noise which degrades the quality of reproduced sound.
As per Claim 21, the combination of Krini, Kapinos, Rauhala and Otani teaches wherein the first power spectrum is over fewer bands than the second power spectrum and the second power spectrum and the second power spectrum is smoother more the first power spectrum as described in Claims 5 and 6 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Krini, Kapinos and Rauhala .

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KRINI et al (2016/0035370 A1) in view of Kapinos et al (2015/0256137 A1), and further in view of Rauhala et al (2013/0144615 A1) and Otani et al (2012/0095755 A1) as applied to Claim 7 above, and further in view of Crockett (2004/0122662 A1).
As per Claim 8, the combination of Krini, Kapinos, Rauhala and Otani teaches the method of Claim 7; but does not teach wherein determining a weighted spectrum from the input audio window comprises weighting the input audio window with an equal-loudness-level contour. However, Crockett teaches wherein determining a weighted spectrum from the input audio window comprises weighting the input audio window with an equal-loudness-level contour (Page 17, Paragraphs [0170] and [0179]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Krini, Kapinos, Rauhala and Otani with the method as taught by Crockett to obtain an estimate of signal loudness without having to perform decoding processing steps freeing up processing resources that can dedicated to other system processes. 
As per Claim 10, the combination of Krini, Kapinos, Rauhala, Otani and Crockett teaches wherein weighting the input audio window with an equal-loudness-level contour comprises transforming the input audio window to the spectral domain and multiplying the obtained spectrum with a processed equal-loudness-level contour (Crockett: Page 17, Paragraphs [0172] – [0179]).
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KRINI et al (2016/0035370 A1) in view of Kapinos et al (2015/0256137 A1), and further in view of Rauhala et al (2013/0144615 A1), Otani et al (2012/0095755 A1) and Crockett (2004/0122662 A1) as applied to Claim 8 above, and further in view of Walsh et al (2012/0063616 A1).
As per Claim 9, the combination of Krini, Kapinos, Rauhala, Otani and Crockett teaches the method of Claim 8; but does not teach selecting the equal-loudness-level contour based on a target monitoring loudness. However, Walsh teaches selecting the equal-loudness-level contour based on a target monitoring loudness (Page 4, Paragraph [0052]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Krini, Kapinos, Rauhala, Otani and Crockett with the method as taught by Walsh to address the perception of quieter high-frequency content due to age-related hearing loss by dynamically compensating played audio content for the perceived spectral imbalances.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KRINI et al (2016/0035370 A1) in view of Kapinos et al (2015/0256137 A1), and further in view of Rauhala et al (2013/0144615 A1) as applied to Claim 1 above, and further in view of TANAKA (2018/0359563 A1).
44; Page 3, Paragraph [0032]); and wherein the features comprise values of the power spectrum of the input audio window (Page 3, Paragraph [0036]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Krini, Kapinos and Rauhala with the method as taught by Tanaka to detect the direction from which a sound arrives with high accuracy using a plurality of microphones so that when the sound is output listening parties have a sense of the direction from which it came.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KRINI et al (2016/0035370 A1) in view of Kapinos et al (2015/0256137 A1), and further in view of Rauhala et al (2013/0144615 A1) as applied to Claim 1 above, and further in view of SVENDSEN (2015/0349737 A1).
As per Claim 14, the combination of Krini, Kapinos and Rauhala teaches the method of Claim 1; but does not teach wherein the features comprise a crest factor of the input audio window. However, Svendsen teaches wherein the features comprise a crest factor of the input audio window (Page 4, Paragraph [0037]).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to the method taught by Krini, Kapinos and Rauhala with the method as taught by Svendsen to amplify audio signals under budgeted .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KRINI et al (2016/0035370 A1) in view of Kapinos et al (2015/0256137 A1), and further in view of Rauhala et al (2013/0144615 A1) as applied to Claim 1 above, and further in view of HASHIMOTO et al (2018/0019720 A1).
As per Claim 15, the combination of Krini, Kapinos and Rauhala teaches the method of Claim 1; but does not teach wherein the neural network is trained in advance with a collection of input audio windows by manually setting, for each window, the formant attenuation/amplification coefficient so that the processed audio window appears the best sounding possible. However, Hashimoto teaches teach wherein the neural network is trained in advance with a collection of input audio windows by manually setting, for each window, the formant attenuation/amplification coefficient so that the processed audio window appears the best sounding possible (Page 5, Paragraph [0054] – Page 6, Paragraph [0056]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Krini, Kapinos and Rauhala with the method as taught by Hashimoto to pre-calculate correction gain coefficients so processing loads of a computing resource may be reduced; thereby enabling frequency bands associated with audio signals to be amplified/attenuated to provide better quality audio to a listener. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ELMEDYB et al (2016/0088407 A1), Suzuki et al (2005/0165608 A1), FURUTA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHARYE POPE/Examiner, Art Unit 2652